ORDER

PER CURIAM.
Earl Holland (Movant) appeals the judgment denying his Rule 24.035 motion for post-conviction relief. On a previous appeal in this case, this Court remanded for an evidentiary hearing. Holland v. State, 954 S.W.2d 660 (Mo.App.1997). Following the hearing, the court issued a judgment denying Movant’s motion, specifically finding Mov-ant’s testimony to not be credible.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).